Citation Nr: 0822356	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-34 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for chondromalacia of 
the knees.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection bronchial asthma.  




ATTORNEY FOR THE BOARD

M. Peters, Law Clerk




INTRODUCTION

The veteran performed active duty from November 1990 to June 
1991 and had other service in the Army National Guard.  
During his period of active service, the he served in the 
Persian Gulf War in support of Operation Desert Shield.  

The veteran's original claims of service connection for left 
knee chondromalacia and bronchial asthma came to the Board of 
Veterans' Appeals (Board) in August 2003 following a June 
2002 decision by the RO.  The Board remanded the case to the 
Appeals Management Center (AMC) for further development in 
June 2004.  

Following this development, the Board promulgated a decision 
denying the claims of service connection in January 2006 on 
the basis that there was no nexus evidence linking the 
claimed conditions to the veteran's period of service.  

The veteran appealed the Board's decision to the Court of 
Appeals for Veterans' Claims (Court) in January 2006.  After 
a letter in February 2007 ordering the veteran to show cause, 
the Court dismissed the veteran's appeal  in March 2007 for 
failure to file a brief with the Court.  Thus, the January 
2006 decision by the Board became final.  

Meanwhile, in April 2006, the RO issued a decision, denying 
the reopened claims of service connection on the merits.  The 
veteran submitted a timely Notice of Disagreement in May 
2006.  

The RO issued a Statement of the Case in October 2006, 
reopening the veteran's claim based on new and material 
evidence and readjudicating the claims on the merits.  The 
veteran submitted a timely Substantive Appeal in October 
2006.  

The reopened claims are being remanded to the Agency of 
Original Jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  



FINDING OF FACT

The evidence added to the record since the January 2006 
decision by the Board denying service connection for 
condromalacia and bronchial asthma is so significant that it 
raises a reasonable possibility of substantiating the 
veteran's claims and must be considered in order to fairly 
decide the merits of the claims.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for chondromalacia of the knees 
and bronchial asthma.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claim Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5106, 5107, 5126) became law.  The regulations 
implementing the VCAA provisions have since been published.  
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, to the extent that the action taken hereinbelow 
is favorable to the veteran, the Board finds that all 
relevant facts have been properly developed in regard to the 
veteran's application to reopen the previously denied claims, 
and no further assistance is required to comply with VA's 
statutory duty to assist him with the development of facts 
pertinent to his claim in this regard.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105.  

Under 38 U.S.C.A. § 5108, however, "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

The additional evidence presented in this case raises a 
reasonable possibility of substantiating the veteran's 
claims.  The veteran asserts in this regard that the recently 
received National Guard medical records tend to support his 
assertions that he has chondromalacia and bronchial asthma 
that are the result of disease or injury that was incurred in 
or aggravated by his service, including that in the National 
Guard.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for chondromalacia of the knees and bronchial asthma.  



ORDER

As new and material evidence has been submitted to reopen the 
claims of service connection for chondromalacia of the knees 
and bronchial asthma, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.   




REMAND

The Board notes that the record is lacking indication that 
the veteran was provided with adequate notice and assistance 
in compliance with and is required by the Veterans Claims 
Assistance Act (VCAA).   See 38 U.S.C.A. § 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In addition, the Board finds that, given the nature of the 
new evidence, that further evidentiary development is 
necessary prior to appellate handling of these matters.  

Accordingly, the reopened claims are REMANDED to the AOJ for 
the following action:

1.  The AOJ should send the veteran 
notice as it pertains to his new and 
material claims.  Such notice should be 
in compliance with the VCAA, 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and particularly Kent v. 
Nicholson, 20 Vet. App. 1 (2006) as it 
pertains to the veteran's new and 
material claims. 

2.  The AOJ should then take appropriate 
action to contact the veteran and ask him 
to provide any additional evidence 
relevant to the issues currently on 
appeal, to include the names, addresses 
and approximate dates of treatment for 
any health care providers, including VA, 
who may possess additional records 
pertinent to any of the claims currently 
on appeal, including treatment since the 
most recent evidence on file.  After 
obtaining any necessary authorization 
from the veteran for the release of his 
private medical records, the AOJ should 
obtain and associate with the file all 
records that are not currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request him to provide a copy of 
the outstanding medical records if 
possible.  

3.  The AOJ should undertake any further 
development as warranted, including 
affording the veteran with VA examination 
to determine if the evidence establishes 
as causal relationship between the 
claimed conditions and any event or 
incident of the veteran's service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination should one be deemed 
necessary and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  Following completion of all indicated 
development, the AOJ should readjudicate 
the veteran's claims of service 
connection in light of all of the 
evidence on file.  If any of the benefits 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case, which should 
include all pertinent law and 
regulations.  The veteran and his 
representative, should one be appointed, 
should then be given an appropriate 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


